Exhibit 10.1

 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

          This Employment Agreement (the “Agreement”) is entered into on January
8, 2010 (the “Execution Date”) and is effective as of January 1, 2010 (the
“Effective Date”), by and between NovaDel Pharma, Inc. (the “Company”), and
Steven B. Ratoff (the “Executive”). The Company and the Executive are
hereinafter collectively referred to as the “Parties,” and individually referred
to as a “Party”.

RECITALS

          A.          The Board of Directors of the Company (the “Board”)
desires to retain the Executive’s experience, skills, abilities, background and
knowledge and is willing to engage the Executive as President and Chief
Executive Officer on the terms and conditions set forth in this Agreement.

          B.          The Executive desires to be in the employ of the Company
as President and Chief Executive Officer and is willing to accept such
employment on the terms and conditions set forth in this Agreement.

AGREEMENT

          In consideration of the foregoing Recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:

          1.          EMPLOYMENT.

                       1.1          Title. The Executive shall serve as the
Company’s President and Chief Executive Officer and shall report solely and
directly to the Board, and shall serve in such other capacities as the Board may
from time to time prescribe. The Executive shall also continue to serve as the
Company’s Chairman of the Board of Directors, Interim Chief Financial Officer
and Secretary, until such time as the Company’s Board determines that it is in
the best interest of the Company and its shareholders to select alternative
individual(s) for one or more of those positions. The Executive shall recuse
himself from participating in, and shall be prohibited from voting on any matter
which directly or indirectly impacts his position(s).

                       1.2          Duties. The Executive shall perform all
services and actions necessary and/or advisable to conduct the business of the
Company and which are normally associated with the position(s) the Executive
holds in a corporation of the size and nature of the Company. The Executive
shall also perform such duties and assume such responsibilities as the Board may
assign from time to time.

1.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                       1.3          Location. The Executive shall perform the
services required pursuant to this Agreement by telecommuting from his residence
in Arizona and to travel temporarily to any other locations as is necessary to
conduct the Company’s scheduled business, including attendance at all Board
meetings.

          2.          LOYAL AND CONSCIENTIOUS PERFORMANCE.

                       2.1          Loyalty. Except as otherwise specifically
permitted by the Board, during the Executive’s employment with the Company, the
Executive shall devote the Executive’s full business energies, interest,
abilities and productive time to the proper and efficient performance of the
Executive’s duties under this Agreement. The Executive may devote a reasonable
amount of time and energies for duties as a member of other Board’s of
Directors, as a Venture Partner for Proquest Investments, as well as to conduct
his own personal investment and civic and charitable duties, as long as such
functions will not in any manner conflict with nor diminish the Executive’s
ability to perform the duties set forth in this Agreement and expected to be
performed as the Company’s President and Chief Executive Officer. In the event
that the Board at any time identifies one or more activities which they believe
are in potential conflict with his duties and responsibilities on behalf of the
Company, the Executive shall immediately make orderly arrangements to stop,
resign, and/or refrain from such activity(s); however, in no circumstance should
such activity extend beyond thirty (30) days from the time that written notice
was given to the Executive without the express approval of the Board.

          3.          COMPENSATION OF THE EXECUTIVE.

                       3.1          Base Salary. Effective January 1, 2010, the
Company shall pay the Executive a base salary of Three Hundred Fifty Thousand
Dollars ($350,000) per year, payable in regular periodic payments in accordance
with Company policy. Such base salary shall be prorated for any partial year of
employment on the basis of a 365-day fiscal year.

                       3.2          Annual Incentive Bonus. In addition to the
Executive’s base salary, the Executive will be eligible to participate in an
annual performance incentive plan (“APIP”). The APIP award that the Executive
may earn shall consist of a target award equal to fifty percent (50%) of the
Executive’s annual base salary, with a maximum equal to one hundred fifty
percent (150%)of the target award. The amount of the award will be based upon
the Company’s performance achieved during the Company’s fiscal year, as measured
against agreed-upon performance measures and targets established by the Board;
the level of achievement shall be determined by the Board in its sole and
absolute discretion.

                       3.3          Changes to Compensation. The Executive’s
compensation shall be reviewed from time to time by the Board or the
Compensation Committee thereof as it deems appropriate and may be increased at
any time by the Board or the Compensation Committee thereof; however, the
Executive’s base salary may be reduced and then only prospectively upon mutual
written agreement between the Executive and the Board or the Compensation
Committee thereof.

2.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                       3.4          Employment Taxes. All of the Executive’s
compensation (in any form) shall be subject to all required withholding taxes,
employment taxes and other deductions required by law.

                       3.5          Benefits. The Executive shall, in accordance
with Company policy and the terms of the applicable plan documents, be eligible
to participate in benefits under any benefit plan or arrangement which may be in
effect from time to time and made available to the Company’s employees. In
addition, the Executive shall be eligible for paid vacation and holidays in
accordance with Company policy as in effect from time to time.

                       3.6          Equity Compensation. The Compensation
Committee of the Board will periodically evaluate the equity position of
Executive and determine changes, if any, at its annual meeting addressing
executive compensation in general. The Executive shall be eligible to receive
equity grants from time to time, in accordance with existing and any new equity
plans that have been put forward and approved by a majority of shareholders.

          4.          TERMINATION.

                        4.1         Termination by the Company. The Executive’s
employment with the Company may be terminated under the following conditions:

                                        4.1.1        Termination for Death. The
Executive’s employment with the Company shall terminate effective upon the date
of the Executive’s death.

                                      4.1.2          Termination for Total
Disability. If, in the judgment of the Board, the Executive fails (with or
without reasonable accommodation) to render the services contemplated under this
Agreement because of illness or other incapacity for a period of six (6)
consecutive months, or for shorter periods aggregating to nine (9) months or
more in any consecutive twelve (12) month period, the Board may determine that
the Executive is totally disabled and discharge the Executive. The Board shall
base its determination upon medical advice provided by a licensed physician
acceptable to the Board. Based upon such medical advice or opinion, the
determination of the Board shall be final and binding and the date of such
determination shall be the date of such Total Disability for purposes of this
Agreement.

                                      4.1.3         Termination For Cause. The
Board may terminate the Executive’s employment under this Agreement “For Cause”
at any time after a reasonable and good-faith investigation by the Company. A
notice of termination given pursuant to this Section 4.1.3 shall effect
termination on the date upon which the notice is given. “For Cause” shall mean
the occurrence of one or more of the following events:

                                                       (i)          Any act or
omission which the Company reasonably deems to constitute gross negligence or
misconduct in a material way (whether financial or otherwise), unfavorable to
the best interests of the Company in the performance of the Executive’s
obligations, duties and responsibilities hereunder;

3.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                                                       (ii)          Executive’s
conviction of, or plea of guilty or no contest to, any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof;

                                                       (iii)         Executive’s
commission of (or attempted commission of), or participation in a fraud or act
of dishonesty against the Company;

                                                       (iv)         Executive’s
material violation of any statutory duty owed to the Company or material
violation of any policy or rule of the Company, including, (a) the determination
by the Company after a reasonable and good-faith investigation by the Company
following a written allegation by another employee of the Company, that the
Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination), or (b) any
misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);

                                                       (v)          Executive’s
material violation of any federal or state statutory requirements, including but
not limited to disclosures and filings for the Securities and Exchange
Commission (SEC), Sarbanes-Oxley Act, and similar or successor regulatory
requirements.

                                                       (vi)         Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets, or any other violation of Section 5 of this Agreement;

                                                       (vii)         Executive’s
gross misconduct; or conduct that constitutes willful failure, disregard or
refusal, or habitual neglect, of duties that is not cured within thirty (30)
days following receipt by the Executive of written notification by the Board or
a committee designated by the Board of such conduct.

                                                       The determination that a
termination is For Cause shall be made by the Board in good faith. Any
determination that the Executive’s employment was terminated by reason of
dismissal without Cause for the purposes of this Agreement shall have no effect
upon any determination of the rights or obligations of the Company or the
Executive for any other purpose.

                                       4.1.4        Termination by the Company
for Any Reason Other Than For Cause. The Executive’s employment by the Company
shall be “at will.” The Board may terminate the Executive’s employment under
this Agreement at any time, for any or no reason and with or without cause or
advance notice. This is the full and complete agreement between the Executive
and the Company on this term. Although the Executive’s duties, title,
compensation and benefits may change, the “at will” nature of the Executive’s
employment relationship with the Company may only be modified in an express
written agreement signed by the Executive and the Board.

4.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                       4.2          Termination by Mutual Agreement of the
Parties. The Executive’s employment pursuant to this Agreement may be terminated
at any time upon the mutual written agreement of the Parties.

                       4.3          Termination by the Executive. The
Executive’s employment by the Company shall be “at will.” The Executive shall
have the right to resign or terminate his employment at any time, with or
without cause, notice or Good Reason; however, the Executive is obligated to
provide the Company at least ninety (90) days of notice in writing. The Board,
at its sole discretion, may terminate the Executive at any time prior to the
identified date of termination, and compensate the Executive for any portion of
the remaining ninety (90) days.

                       4.4          Termination by the Company in the Event of
Bankruptcy. In the event of the Company’s bankruptcy, including filing for
protection under federal bankruptcy regulations, the Company may terminate this
Agreement at any time upon 30 days’ written notice to the Executive, or
immediately following a ruling to that effect by the bankruptcy court. The
Executive will continue to perform his duties and may be paid his regular base
salary up to the date of termination but shall not be eligible to receive
severance or other payments, other than those contractually required, such as
earned base salary and earned but unused and unpaid vacation. The Company, nor
its shareholders, shall be liable for any compensation or severance subsequent
to the date of termination.

                       4.5          Compensation upon Termination.

                                      4.5.1          Termination by the Company.
The Executive’s employment with the Company may be terminated for the reasons
indicated in Section 4.1. For the purposes of clarity, the payments to which the
Executive would be entitled to receive at termination are summarized in Exhibit
C to this Agreement.

                                      4.5.2          Termination for Death or
Total Disability. .Upon the Executive’s termination due to Death or Total
Disability, the Executive’s base salary shall be paid up to the date of
termination. Any payments that the Executive would be entitled to receive under
the APIP would be paid on a prorated basis up until the date of termination;
such payment will be made to the Executive or his estate (in the event of his
death) at the conclusion of the Plan Year for which payments have been earned,
and the award shall be prorated for the performance period up until the date of
termination; the calculation and timing of such APIP payment shall be consistent
with the process for other APIP participants. Any previously awarded and
unvested equity grants shall immediately vest upon the date of termination, and
the Executive (or his estate in the event of his death), shall have twelve (12)
months following the date of termination in which to exercise any unexercised
stock options, so long as the period in which to exercise the options is not in
conflict with the normal expiration dates of such options, in which case the
period in which to exercise the options will expire on that date. In addition,
the Executive and his covered beneficiaries as of the date of termination shall
continue to be covered by the Company’s health benefits for twelve (12) months
following the date of termination. If the Company is unable to provide such
coverage based on restrictions in its health insurance

5.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

policy, the Company shall pay the COBRA premiums for the period of severance for
a period not to exceed twelve (12) months. The Executive shall also be entitled
to receive any accrued and unused vacation benefits earned through the date of
termination at the Executive’s base salary rate in effect at the time of
termination. All payments shall be made less standard deductions and
withholdings.

                              4.5.3     Termination For Cause. Not withstanding
any conflicting federal or New Jersey labor laws to the contrary, upon
termination For Cause, the Executive shall be paid his prorated base salary up
to the date of termination. The Executive shall not be entitled to receive any
APIP payments, even if the performance measures were met and he would otherwise
have been entitled to such award. The Executive will be required to forfeit all
unvested and vested but unexercised options as of the date of termination, and
his right to exercise any unexercised options shall cease as of the date of
termination. All benefits that the Executive had participated in would terminate
as of the date of termination. The Executive shall be entitled to receive any
accrued and unused vacation benefits earned through the date of termination at
his base salary rate in effect at the time of termination. All payments shall be
made less standard deductions and withholdings.

                              4.5.4     Termination by the Company for Any
Reason Other Than For Cause. In the event the Executive is terminated by the
Company for any reason other than For Cause, the Executive shall be paid the
greater of twelve (12) months base salary at the time of the date of termination
or the intrinsic value of any unvested and vested but unexercised stock grants
as of the date of termination. In the event that the value of the equity grants
is less than twelve (12) months of base salary, the Executive shall receive
payment equal to twelve (12) months of base salary and all unvested and vested
but unexercised equity grants shall immediately be forfeited. The Executive
shall be entitled to receive any APIP payments to which he would have been
entitled if the performance measures were met; however, such payment will not be
made until the end of the full performance period, and the award shall be
prorated for the performance period up until the date of termination. In
addition, the Executive and his covered beneficiaries as of the date of
termination shall continue to be covered by the Company’s health benefits for
twelve (12) months following the date of termination. If the Company is unable
to provide such coverage based on restrictions inherent in its health insurance
policy, the Company shall pay the COBRA premiums for the period of severance for
a period not to exceed twelve (12) months. The Executive shall also be entitled
to receive any accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination. All payments shall
be made less standard deductions and withholdings.

                              4.5.5     Termination by Mutual Agreement of the
Parties. Upon termination by Mutual Agreement, the same compensation shall be
paid as in 4.5.2.

                              4.5.6     Termination by the Executive. In the
event that the termination of employment is voluntary by the Executive, the base
salary shall be paid though the date of termination and any unpaid APIP payments
will be forfeited upon the date of termination. The Executive shall be required
to forfeit all unvested and vested but unexercised options as of the

6.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

date of termination. The Executive will no longer be eligible to participate in
Company-sponsored benefits, other than his ability to apply for and participate
in health benefits provided through COBRA. The Executive shall also be entitled
to receive any accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination. All payments shall
be made less standard deductions and withholdings.

                              4.5.7     Termination by the Executive for Good
Cause. The Company shall continue to pay the Executive’s base salary during the
period following the termination or resignation of the Executive for a period
equal to twelve (12) months (the “Compensation Severance Period”). Such
severance payments shall be subject to standard deductions and withholdings and
paid in accordance with the Company’s regular payroll policies and practices.
For purposes of calculating the amount to be paid pursuant this Section 4.5.7,
the Company shall use the Executive’s base salary in effect on the date of such
termination or resignation, but determined prior to any reduction in base salary
that would permit the Executive to voluntarily resign for Good Reason.

                                        (i)     Each month during the
Compensation Severance Period, the Company shall pay the Executive an amount
equal to one-twelfth (1/12th) of the greater of (a) the average of the annual
bonuses paid to the Executive by the Company prior to the date of termination or
resignation, (b) the last annual bonus paid to the Executive by the Company
prior to the date of termination or resignation, or (c) if the termination
occurs within the first twelve 12 months following the Effective Date of this
Agreement, then the Target Bonus Amount. Such payment shall be subject to
standard deductions and withholdings and paid in equal monthly installments over
the Compensation Severance Period in accordance with the Company’s regular
payroll policies and practices.

                                        (ii)     The Executive and his covered
beneficiaries, as of the date of termination, shall continue to be covered by
the Company’s health benefits for twelve (12) months following the date of
termination. The Executive shall not continue to accrue any other benefits to
which he would have been eligible prior to the date of termination, including
but not limited to life insurance, vacation, etc.

                                        (iii)     Any previously awarded equity
grant(s) shall immediately vest upon the “Effective Date”. Executive or his
estate in the event of his death, shall have twelve (12) months following the
Effective Date in which to exercise any unexercised stock options, so long as
the period in which to exercise the options is not in conflict with the normal
expiration dates of such options, in which case the period in which to exercise
the options will expire on that date. Notwithstanding anything to the contrary,
nothing in this Section 4.5.5(iii) prohibits the Company or a successor
organization (or its parent) from causing such equity grants to terminate in
connection with a merger, consolidation or other corporate transaction pursuant
to the terms of the applicable equity plan or award agreements, in which case
the Executive or his estate will receive the net value after payment of any
option price and related commissions that may be required, as if the Executive
had exercised and subsequently sold all unexercised grants.

7.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                                        (iv)     Assuming the Executive timely
and accurately elects to continue his health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall pay the COBRA premiums for the Executive and his or her qualified
beneficiaries until the earliest of (a) the end of the Compensation Severance
Period not to exceed twelve (12) months, (b) the expiration of the Executive’s
continuation coverage under COBRA and any applicable state COBRA-like statute
that provides mandated continuation coverage, or (c) the date the Executive
becomes eligible for health insurance benefits of a subsequent employer.
Executive agrees to immediately notify the Company in writing of any such
eligibility. For purposes of this Section 4.5.7, references to COBRA premiums
shall not include any amounts payable by the Executive under an Internal Revenue
Code Section 125 health care reimbursement plan.

                                        “Good Reason” means, with respect to the
Executive, the occurrence of one or more of the following, without the
Executive’s express written consent, provided that Executive has first provided
written notice to any member of the Board (or the surviving corporation, as
applicable) within 90 days of the first such occurrence of such condition
specifying the event(s) constituting Good Reason and specifying that Executive
intends to terminate employment not earlier than 30 days after providing such
notice, and the Company (or surviving corporation) has not cured such event(s)
within 30 days (or such longer period as may be specified by Executive in such
notice) after such written notice is received by such member of the Board (or by
the surviving corporation) (the “Cure Period”), and Executive resigns within
thirty (30) days following the end of the Cure Period:

                                        (i)      a material breach of the
employment agreement by the Company; or

                                        (ii)     a material reduction in the
Executive’s duties, authority or responsibilities relative to the duties, or
authority or responsibilities in effect immediately prior to such reduction.

                              4.5.8   Termination by the Executive for Change in
Control. Upon termination due to a Change in Control, the same compensation
shall be paid as in 4.5.2.

                                        “Change in Control” shall mean a
transaction (excluding in each case transactions in which securities are
purchased from the Company for the principal purpose of raising capital for the
Company) in which one of the following occurs:

                                         (i)      any person or related group of
persons (other than the Parent or an affiliate of the Parent) directly acquires
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities;

                                        (ii)     the composition of the Board
changes over a period of twenty-four (24) consecutive months or less in a way
that results in a majority of the Board

8.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

(rounded up to the next whole number) ceasing, by reason of one or more proxy
contests for the election of Board members, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of the
period or (B) have been elected or nominated for election as Board members
during the period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time the election or nomination was
approved by the Board;

                                        (iii)     (a) a merger or consolidation
occurs in which the Parent is not the surviving entity, or (b) any reverse
merger occurs in which the Parent is the surviving entity, or (c) any merger
involving a subsidiary of the Parent occurs in which the Parent is a surviving
entity, but in each case in which holders of the Parent’s outstanding voting
securities immediately prior to such transaction, as such, do not hold,
immediately following such transaction, securities possessing fifty percent
(50%) or more of the total combined voting power of the surviving entity’s
outstanding securities (in the case of clause (a)) or the Parent’s outstanding
voting securities (in the case of clauses (b) and (c)); or

                                        (iv)     all or substantially all of the
Parent’s assets are sold of transferred other than in connection with an
internal reorganization of the Parent or the Parent’s complete liquidation
(other than a liquidation of the Parent into a wholly-owned subsidiary).

                              4.5.9 Release. Notwithstanding the foregoing, the
Executive shall not receive any of the severance payments or benefits set forth
under Section 4.5.7, except as required by law, unless within the time period
set forth therein, but in no event later than (i) if a Change in Control shall
have occurred prior to such Covered Termination, twenty-five (25) days following
termination of employment, or (ii) if a Change in Control shall not have
occurred prior to such Covered Termination, the later of (a) twenty-five (25)
days following termination of employment or (b) twenty-five (25) days following
the effective date of such Change in Control, the Executive furnishes the
Company with a waiver and release of claims in a form acceptable to the Parties
and substantially as attached hereto as Exhibit A, including such changes as may
be made by the Company as necessary to comply with applicable laws (the
“Release”), and permits such Release to become effective in accordance with its
terms. If the Executive has breached any provision of this Agreement or the
Release, the Company shall be excused from the obligation to provide any
severance payment under Section 4.5.7; provided, however, that the Company shall
not be entitled to recovery of any severance payment already provided to the
Executive under Section 4.5.7.

                              4.5.10 No Mitigation. Amounts payable to the
Executive under Section 4.5.7 shall not be reduced by any amount of the
Executive’s earnings from other employment during the Compensation Severance
Period, if applicable, and, during the Compensation Severance Period, the
Executive shall not have an affirmative duty to seek other employment or
otherwise mitigate the amount of any payment contemplated by this Agreement.

                    4.6     Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:

9.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                              4.6.1    Covered Termination. “Covered
Termination” means the Executive’s employment is terminated by the Company
without Cause, or the Executive resigns for Good Reason within the period
commencing three (3) months before and ending twelve (12) months following a
Change in Control (as defined above).

                              4.6.2    “Payment Commencement Date” means:

                                         (i)      with respect to a Covered
Termination resulting from the Executive resigning for Good Reason within twelve
(12) months following a Change in Control, (a) if such Covered Termination
occurs prior to the effective date of the applicable Change in Control, the
later of (1) the effective date of such Change in Control or (2) the effective
date of the Release required by Section 4.5.8 or (b) if such Covered Termination
occurs on or after the effective date of the applicable Change in Control, the
later of (1) the date of such Covered Termination or (2) the effective date of
the Release required by Section 4.5.8.

                                         (ii)      with respect to a Covered
Termination resulting from the Company terminating Executive without Cause, the
later of (1) the date of such Covered Termination or (2) the effective date of
the Release required by Section 4.5.8.

                    4.7     Parachute Payments. Anything in this Agreement to
the contrary notwithstanding, if any payment or benefit the Executive would
receive from the Company pursuant to this Agreement or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion of the Payment, up to and including the total Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of stock
awards; reduction of employee benefits. If acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards.

                              The Company shall appoint a nationally recognized
independent accounting firm to make the determinations required hereunder, which
accounting firm shall not then be serving as accountant or auditor for the
individual, entity or group that effected the Change in Control. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

10.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

                              The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Executive within fifteen (15)
calendar days after the date on which the Executive’s right to a Payment is
triggered (if requested at that time by the Company or the Executive) or such
other time as requested by the Company or the Executive. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Executive with an opinion reasonably acceptable to the Executive
that no Excise Tax will be imposed with respect to such Payment. The Company
shall be entitled to rely upon the accounting firm’s determinations, which shall
be final and binding on all persons.

                    4.8     Exclusive Remedy. In the event Executive executes
the Release, the rights, remedies and payments set forth in this Section 4 shall
be the exclusive rights, remedies and payments available to the Executive upon
termination of this Agreement and the Executive’s employment hereunder. Such
rights remedies and payments shall supersede and replace any and all rights and
remedies under state or federal law. To the extent permitted by applicable laws,
the Company may deduct any amounts the Executive owes the Company at the time of
the Executive’s termination of employment from any severance payments.

                    4.9     Application of Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”).

                              It is intended that each installment of the
Severance Benefits payments provided for in this Agreement is a separate
“payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the
avoidance of doubt, it is intended that payments of the Severance Benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that the Severance
Benefits, or a portion thereof, constitute “deferred compensation” under Section
409A and Executive is, on the termination of Executive’s service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, to the extent necessary
to avoid the imposition of any additional tax or income recognition under
Section 409A prior to actual payment to the Executive, the timing of the
Severance Benefit payments that constitute “deferred compensation” under Section
409A shall be delayed until the earlier to occur of: (i) the date that is six
months and one day after Executive’s Separation From Service or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment

11.

--------------------------------------------------------------------------------



 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

Date”). On the Specified Employee Initial Payment Date, the Company (or the
successor entity thereto, as applicable) shall (A) pay to Executive a lump sum
amount equal to the sum of the Severance Benefit payments that Executive would
otherwise have received through the Specified Employee Initial Payment Date if
the commencement of the payment of the Severance Benefits had not been so
delayed pursuant to this Section and (B) commence paying the balance of the
Severance Benefits in accordance with the applicable payment schedules set forth
in this Agreement.

                              Except to the extent that payments are delayed
until the Specified Employee Initial Payment Date pursuant to the preceding
paragraph, on the first regular payroll pay day following the Payment
Commencement Date, the Company will pay Executive the Severance Benefits
Executive would otherwise have received under the Agreement on or prior to such
date but for the delay in payment related to the effectiveness of the Release or
the occurrence of the Change of Control, as applicable, with the balance of the
Severance Benefits being paid as originally scheduled. All amounts payable under
the Agreement will be subject to standard payroll taxes and deductions.

                              It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Severance Benefits to be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. The Company
and the Executive agree to work together in good faith to consider amendments to
this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition under Section 409A prior to actual payment to the Executive
(provided that no such amendment shall materially reduce the benefits provided
hereunder).

                    4.10   Survival of Certain Sections. Sections 3.4, 4.5
through 4.9 and 5 through 16 of this Agreement shall survive the termination of
this Agreement.

          5.       CONFIDENTIAL AND PROPRIETARY INFORMATION;

                    5.1     Proprietary Information and Inventions Agreement. As
a condition of employment, the Executive agrees to execute and abide by the
Proprietary Information and Inventions Agreement attached hereto as Exhibit B.
As noted in the Proprietary Information and Inventions Agreement, the Executive
shall not communicate, divulge or disseminate Confidential Information at any
time during or after Employee’s employment with the Company, except with the
prior written consent of the Company or as may be required by law or the legal
process.

                    5.2     Non-Solicitation. During the Executive’s employment
with the Company and for two (2) years after termination, the Executive agrees
that he shall not, either directly or through others, solicit or attempt to
solicit any employee, consultant or independent contractor of the Company or its
subsidiaries to terminate his or her relationship with the Company (or the
applicable subsidiary) in order to become an employee, consultant or independent
contractor to

12.

--------------------------------------------------------------------------------



 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

or for any other person or business entity. The Executive shall refrain either
directly or indirectly from approaching or attempting to solicit any business of
the Company

          6.       ASSIGNMENT AND BINDING EFFECT.

                    This Agreement shall be binding upon and inure to the
benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by the Executive. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors, assigns and legal
representatives.

          7.       CHOICE OF LAW.

                    This Agreement shall be construed and interpreted in
accordance with the internal laws of the state of New Jersey (without giving
effect to principles of conflicts of law).

          8.       INTEGRATION.

                    Except as may otherwise be provided herein, this Agreement,
including Exhibit A and Exhibit B, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties, including but not limited to the Prior Agreement. To the
extent this Agreement conflicts with the Proprietary Information and Inventions
Agreement attached as Exhibit B, the Proprietary Information and Inventions
Agreement controls.

          9.      AMENDMENT.

                    This Agreement cannot be amended or modified except by a
written agreement signed by the Executive and the Board.

          10.     WAIVER.

                    No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
Party against whom the waiver is claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

          11.     SEVERABILITY.

                    The finding by a court of competent jurisdiction or other
authorized body of the unenforceability, invalidity or illegality of any
provision of this Agreement shall not render any

13.

--------------------------------------------------------------------------------



 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

other provision of this Agreement unenforceable, invalid or illegal. The invalid
or unenforceable term or provision shall be modified or replaced with a valid
and enforceable term or provision which most accurately represents the Parties’
intention with respect to the invalid or unenforceable term or provision.

          12.     INTERPRETATION; CONSTRUCTION.

                    The headings set forth in this Agreement are for convenience
of reference only and shall not be used in interpreting this Agreement. The
Executive has been encouraged to consult with, and has consulted with,
Executive’s own independent counsel and tax advisors with respect to the terms
of this Agreement. The Parties acknowledge that each Party and its counsel has
reviewed and revised, or had an opportunity to review and revise, this
Agreement, and any rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

          13.     REPRESENTATIONS AND WARRANTIES.

                    The Executive represents and warrants that the Executive is
not restricted or prohibited, contractually or otherwise, from entering into and
performing each of the terms and covenants contained in this Agreement, and that
the Executive’s execution and performance of this Agreement shall not violate or
breach any other agreements between the Executive and any other person or
entity.

          14.     COUNTERPARTS.

                    This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

          15.     ARBITRATION.

                    To ensure the rapid and economical resolution of disputes
that may arise in connection with the Executive’s employment with the Company,
the Executive and the Company agree that any and all disputes, claims, or causes
of action, in law or equity, arising from or relating to Executive’s employment,
or the termination of that employment, will be resolved, to the fullest extent
permitted by law, by final binding arbitration. Both the Executive and the
Company shall be entitled to all rights and remedies that either the Executive
or the Company would be entitled to pursue in a court of law. The Company shall
pay all administrative fees associated with the arbitration and the fees of the
arbitrator. Nothing in this Agreement is intended to prevent either the
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Notwithstanding
the foregoing, the Executive and the Company each have the right to resolve any
and all issues or disputes involving confidential information, proprietary
information, trade secrets or related information or intellectual property
rights by court action instead of arbitration.

14.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT


          16.          TRADE SECRETS OF OTHERS.

                         It is the understanding of both the Company and the
Executive that the Executive shall not divulge to the Company and/or its
subsidiaries any confidential information or trade secrets belonging to others,
including the Executive’s former employers, nor shall the Company and/or its
subsidiaries seek to elicit from the Executive any such information. Consistent
with the foregoing, the Executive shall not provide to the Company and/or its
subsidiaries, and the Company and/or its subsidiaries shall not request, any
documents or copies of documents containing such information.

15.

--------------------------------------------------------------------------------



 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT


          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first shown above.

NOVADEL PHARMA INC.

 

 

/s/ Charles Nemeroff

 

 

 

CHARLES NEMEROFF, MD

CHAIRMAN OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS

EXECUTIVE

 

 

/s/ Steven B. Ratoff

 

 

 

STEVEN B. RATOFF

PRESIDENT AND CHIEF EXECUTIVE OFFICER

16.

--------------------------------------------------------------------------------



 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT


EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

                    In consideration of the payments and other benefits set
forth in Section 4.5 of the Employment Agreement dated January 1, 2010 (the
“Employment Agreement”), to which this form is attached, I, Steven B. Ratoff,
hereby furnish Novadel Pharma, Inc. (the “Company”), with the following release
and waiver (“Release and Waiver”):

          In exchange for the consideration provided to me by the Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company, except to the extent that such claims cannot be released pursuant
to the New Jersey Labor Code; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990 and the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”).

          I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an executive of
the Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days in which to
consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); (d) I have seven (7) days following the
execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the eighth
day after I execute this Release and Waiver and the revocation period has
expired unexercised (the “Effective Date”).

          I acknowledge and agree to my continuing obligations under my
Proprietary Information and Inventions Agreement, a copy of which is attached to
the Employment Agreement. I

--------------------------------------------------------------------------------



 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT


understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

          I represent that I have not filed any claims against the Company, and
agree that, except as such waiver may be prohibited by statute, I will not file
any claim against the Company or seek any compensation for any claim other than
the payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release and Waiver.

          This Release and Waiver, including any referenced documents,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both me and a member of the Board of Directors of the Company.

 

 

 

 

Date:

 

By: 

 

 

 

 

 

 

 

 

STEVEN B. RATOFF

2.

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

--------------------------------------------------------------------------------




 

 

(NOVADEL LOGO) [c59944001.jpg]

EXECUTION VERSION


 

EMPLOYMENT AGREEMENT

EXHIBIT C

                    The following table provides a summary of the applicable
severance and payments that would be provided to the Executive and/or his estate
under different termination scenarios:

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason For
Termination

 

 

Base Salary

 

 

APIP

 

 

Equity Plans

 

 

Healthcare
Benefits/Vacation

Death

 

 

Date of Termination

 

 

Date of Termination

 

 

Immediate vesting &
12 months to
exercise

 

 

Continue up to 12 months or COBRA; accrued and unused vacation days through date
of termination are paid.

Total Disability

 

 

Date of Termination

 

 

Date of Termination

 

 

Immediate vesting &
12 months to
exercise

 

 

Continue up to 12 months or COBRA; accrued and unused vacation days through date
of termination are paid.

For Cause

 

 

Date of Termination

 

 

None

 

 

Forfeit all unvested
and vested
unexercised

 

 

Date of termination or COBRA; accrued and unused vacation days through date of
termination are paid.

Without Cause

 

 

Greater of (i) 12
months or (ii) intrinsic
value of equity grants

 

 

Date of Termination

 

 

If Salary received,
then forfeit all
unvested and vested
unexercised

 

 

Continue up to 12 months or COBRA; accrued and unused vacation days through date
of termination are paid.

Mutual
Agreement

 

 

Date of Termination

 

 

Date of Termination

 

 

Immediate vesting &
12 months to
exercise

 

 

Continue up to 12 months or COBRA; accrued and unused vacation days through date
of termination are paid.

Voluntary by
Executive

 

 

Date of Termination

 

 

Forfeit Any Unpaid

 

 

Forfeit all unvested
and vested
unexercised

 

 

Date of termination or COBRA; accrued and unused vacation days through date of
termination are paid.

Change in
Control

 

 

Date of Termination

 

 

Date of Termination

 

 

Immediate vesting &
12 months to
exercise

 

 

Continue up to 12 months or COBRA; accrued and unused vacation days through date
of termination are paid.

For Good Reason

 

 

12 months

 

 

Greater of (a) average
of annual bonuses, (b)
last annual bonus, or
(c) if no bonus yet
paid, target bonus
amount.

 

 

Immediate vesting &
12 months to
exercise

 

 

Continue up to 12 months or COBRA.


--------------------------------------------------------------------------------